Citation Nr: 18100226
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 13-33 946A
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	5
 
REMANDED ISSUES
The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for chronic obstructive pulmonary disease (COPD), entitlement to service connection for obstructive sleep apnea, and entitlement to service connection for frostbite residuals are remanded for additional development.
The evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  April 2013 correspondence from the Agency of Original Jurisdiction (AOJ) shows that a request for medical records was submitted to SSA, however no SSA records have been associated with the claims file.  There is reason to believe that these records could be relevant to deciding the issues on appeal.  Therefore, remand is necessary to obtain the Veterans SSA records and associate them with the claims file.
Remand is also necessary to schedule the Veteran for VA examinations concerning his claimed hearing loss, tinnitus, and frostbite residuals.  With regard to the issues of hearing loss and tinnitus, the record shows the Veteran was afforded a VA examination in May 2010.  The examiner found that the Veteran has hearing loss, but determined it was not related to service because service treatment records (STRs) showed normal hearing at induction and separation, and the Veteran reported an onset of only a few years prior the examination.  In a March 2018 informal hearing presentation brief, the Veterans representative contended that the Veterans hearing loss was related to his military service, but that it had a delayed onset.  In support of this contention, the representative cited to a National Institute on Deafness and Other Communication Disorders report suggesting that hearing loss can develop so gradually that someone could experience a significant amount of hearing loss before realizing it.  Accordingly, the Board finds that remand is necessary to address the Veterans contentions concerning delayed onset hearing loss.
Remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed frostbite residuals.  The Veteran maintains that he suffered frostbite while serving as a tank mechanic in extremely cold climates, and that he has experienced frostbite residuals ever since.  In a November 2012 letter in support of his claim, the Veterans wife wrote that the Veteran complained often about the ache, cold, and numbness in his hands, and would rub them continuously.  She also wrote that the Veteran habitually rubs his feet together all night, which the Veteran attributes to frostbite residuals.  The Board notes that the Veteran and his wife, as lay persons, are competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment.  However, to date, the Veteran has not been afforded a VA examination in connection with this claim.
Finally, remand is necessary to afford the Veteran VA examinations concerning the etiology of his diagnosed COPD and sleep apnea.  The evidence of record shows the Veteran has been diagnosed with both conditions.  The Veteran contends that these conditions are both related to in-service exposure to noxious fumes.  These conditions were identified in a VA general medical examination conducted in June 2009.  However, the Veteran has not been afforded a VA examination to determine whether the conditions are related to service. 
Accordingly, the matters are REMANDED for the following actions:
1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the electronic record.
2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.
3.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed bilateral hearing loss disability, frostbite residuals, obstructive sleep apnea, and COPD.  The examiner(s) should be provided with the Veterans complete claims file, including a copy of this remand.  The file must be reviewed in its entirety and the report should note that review.  The examiner must elicit a complete history from the Veteran, and he/she is requested to provide a complete rationale for any opinion.  
For each disability, the examiner is asked to answer the following question:
Is it at least as likely as not (50 percent probability or greater) that the Veterans disability was incurred during active service, to include exposure to noxious fumes therein?
As to hearing loss, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.
In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner should assume that the Veteran and his wife are credible historians and should specifically address their lay testimony concerning onset, history of treatment, and symptomatology.  
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 
 
4.  Then, readjudicate the Veterans claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate time should be allowed for response. 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. T. Raftery, Associate Counsel

